Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 are rejected under 35 U.S.C. 102(a1) as being taught by Tang (US 7960928).

With respect to claim 1, Tang teaches an inverter comprising: 
input terminals (column 1, lines 53-60; power); 
output terminals (output to 101); 
controllable switches (fig. 2, 102) connected to the input terminals and to the output terminals; 
a control device (105) configured to control the controllable switches so as to convert a DC voltage at the input terminals into an AC voltage at the output terminals intended configured to drive an asynchronous electric motor (column 5, lines 33-34) to achieve a target torque (τCMD ), selectively: 
in a first mode of operation (column 3, lines 53-59; performance mode) in which the target torque is determined according to a torque determination method, and 
in response to a rotor temperature (column 18, lines 55-61), in a second mode of operation in (column 18, lines 23-46; thermal mode) which losses in the rotor are decreased relative to the first mode of operation while the target torque remains determined according to the torque determination method (column 6, lines 19-36) of the first mode of operation.

With respect to claim 2, Tang teaches wherein, in the second mode of operation, the control device is configured to control the controllable switches in order to increase loses in a stator (column 18, lines 55-61) of the motor, relative to the first mode of operation.
With respect to claim 3, Tang teaches wherein, in the second mode of operation, the control device is configured to control the controllable switches in order to decrease a slip (fig. 10) of the motor, relative to the first mode of operation.
With respect to claim 4, Tang teaches wherein, in the second mode of operation, the control device is configured to control the controllable switches in order to decrease a stator quadrature current (column 18, lines 35-45), relative to the first mode of operation.
With respect to claim 5, Tang teaches wherein the control device is configured to pass from the first mode of operation to the second mode of operation when the rotor temperature passes above a predefined threshold (column 18, lines 55-61).
With respect to claim 6, Tang teaches wherein the control device is configured to pass from the first mode of operation to the second mode of operation according to a stator temperature (column 18, lines 55-61) of the motor, in addition to the rotor temperature.
With respect to claim 7, Tang teaches wherein the control device is configured to pass from the first mode of operation to the second mode of operation  (column 4, lines 56-61;select modes) when the stator temperature is under a predefined threshold.
With respect to claim 8, Tang teaches wherein, in the first mode of operation, the control device is configured to control the controllable switches according to a Maximum Torque Per Ampere method (column 14, lines 28-34) to reach the torque target.

With respect to claim 9, Tang teaches an electric drive comprising; an inverter (102) according to claim 1; and an electric motor (101) driven by the inverter.
With respect to claim 10, Tang teaches a vehicle (902) comprising wheels and an electric drive according to claim 9 for driving, at least indirectly, at least one of the wheels (912).
With respect to claim 11, Tang teaches method for controlling controllable switches of an inverter, the controllable switches being connected to input terminals and to output terminals of the inverter, the method comprising 
controlling the controllable switches (102) so as to convert a DC voltage (column 1, lines 53-60; power) at the input terminals into an AC voltage at the output terminals configured intended to drive an asynchronous electric motor (101) to achieve a target torque (τCMD ): 
in a first mode of operation (column 3, lines 53-59; performance mode) in which the target torque is determined according to a torque determination method, and
 in response to a rotor temperature (column 18, lines 55-61), in a second mode of operation in (column 18, lines 23-46; thermal mode) which losses in the rotor are decreased relative to the first mode of operation while the target torque remains determined according to the torque determination method (column 6, lines 19-36) of the first mode operation.
With respect to claim 12, Tang teaches computer program (inherent that controller contains executable code) product comprising instructions which, when the program is executed by a computer, cause the computer to carry out a method for controlling an inverter according to claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/               Primary Examiner, Art Unit 2846